Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00568-CR

                                       IN RE Jesse Ray CASTILLA

                                             Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 14, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 1, 2022, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2018CR1925, styled The State of Texas v. Jesse Ray Castilla, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Jennifer Pena presiding.